Gillespie, J.,
Dissenting in part:
I agree with the majority in all respects except on the question whether under the facts Hugh Daniel Ross was “wholly dependent” on deceased. My dissent on this point is intended to clearly mark the path the Court has charted.
The Act specifically deals with three categories of dependents: (1) Wife and children who are presumed to be wholly dependent; (2) brother, etc., who, though over 18 years of age, is “wholly dependent upon the deceased employee and incapable of self-support by reason of mental or physical disability,” and (3) all other dependents shall be considered on the basis of total or *98partial dependence as the facts may warrant. The majority opinion cites the appropriate sections of the Act.
Since the legislature states what dependents shall be presumed to be wholly dependent, and provided for partial dependency, the use of the words “wholly dependent” applying to brothers and sisters over the age of 18 years must have been for some purpose. In my opinion, the legislature meant what it said. This Act is a creature of the legislature. "We must construe where there is room for construction, but we have no rightful power to rewrite any part of the Act. In Aultman v. Crosby Chemicals, Inc., 222 Miss. 98, 75 So. 2d 458, we held that being “wholly dependent” was consistent with the receipt of some other income, if insubstantial or sporadic. According to the majority’s accurate statement of the facts, Hugh. Daniel Ross received from the deceased $50.00 per month, or $600.00 per year. He received from the church for his services as janitor $16.67 per month, or $200.00 per year. He received from Joe J. Ross during the year ending with the date of deceased’s death the sum of $344.59. So, when the facts are found in the light most favorable to claimant, the claimant received during the year the sum of $600.00 from deceased, and $544.59 from other sources. The fact that part of this sum received from Joe was paid for claimant’s benefit rather than directly to him in cash is beside the point.
Now the statute prohibits claimant from being a dependent unless he is “wholly” dependent on deceased. He cannot be a dependent if he is only partially dependent. If the statute had only one class of beneficiaries designated as “dependents” I could agree with the majority, as I would very much like to do.
I am unable to understand how the contribution of deceased to claimant of $600.00 per year can be said to constitute the “whole” support of claimant and at the same time income of $544.59 from other sources is not a substantial part. The two sums are substantially equal, *99yet the majority hold that one is all of the total, and the other is not a substantial part.
A large number of cases from other jurisdictions are cited in support of the decision. An equal number of cases from other jurisdictions could be cited to the contrary. "We are not in need of authorities to interpret what is meant by “wholly dependent.”
Kyle and McElroy, JJ., join in this dissent.